Citation Nr: 1709196	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for cardiomyopathy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 1997 and from October 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In June 2013, January 2014, February 2015 and December 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's cardiomyopathy is manifested by dyspnea, palpitations, chest discomfort, fatigue, dizziness with exertion, and exertional symptoms related to activities; workload of no less than 5 METs; and ejection fraction rate of no less than 54 percent during the entire appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for cardiomyopathy are not met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's cardiomyopathy has been rated in accordance with the criteria under Diagnostic Code (DC) 7020 for the period relevant to this appeal.  Under these criteria, cardiomyopathy warrants a 10 percent disability rating when the evidence shows workload of greater than seven METs but not greater than ten METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required. 

A 30 percent disability rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is appropriate for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , DC 7020 (2016).

In evaluating the Veteran's cardiomyopathy, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other rating criteria that are applicable to the Veteran's cardiomyopathy.

Analysis

On VA examination in September 2005, the Veteran reported chest pains that lasted anywhere from a minute or two to 10 minutes.  He reported that he was a student and working part-time, and occasionally had to stop work for 5 to 10 minutes because of chest pain and shortness of breath.  He also reported that he was prescribed Atenolol for his condition.  Examination revealed a grade 4/6 harsh holosystolic murmur and regular rhythm without gallop or click.  Chest X-ray was normal, but EKG was abnormal.  A stress test was not done to determine METs level, but an examination was scheduled to determine METs level.

On VA examination in January 2006, the Veteran reported that he continued to suffer from atypical chest pains twice per week, which lasted 5 minutes in duration and eased on their own.  He also complained of dyspnea on exertion while walking at a slow pace for approximately one mile.  He denied any congestive heart failure, syncope or other cardiac symptoms.  He reported that he continued to take Atenolol.  He indicated that he was able to exercise 2 to 4 times per week, and that he did some limited yard work and house cleaning activities.  METs testing showed an oxygen consumption of 5.1 mets.  During this testing the Veteran experienced precordial chest pain and had deep conversion of his T-waves and significant ST depression.  His blood pressure also fell.

In a January 2006 rating decision, the RO granted service connection for cardiomyopathy, with a 10 percent rating, effective May 4, 2005.  

In a March 2006 rating decision, the rating for cardiomyopathy was increased to 30 percent, effective January 20, 2006.  In a November 2006 rating decision, the RO granted an earlier effective date of May 4, 2005 for the grant of the 30 percent rating for cardiomyopathy.

VA treatment records show that in April 2008, the Veteran reported increased fatigue.  In September 2008, left ventricular ejection fraction of greater than 55 was shown on echo; METs of 5.1 was noted.  The Veteran also complained of dizziness and frequent moderate chest pain two to three times a day.

On VA examination in September 2008, the Veteran reported more dizziness and lightheadedness and more chest pain occurring 2-3 times a day and lasting 5 minutes.  He also reported occasional left weakness and METs of 5.1 was noted.  The examiner noted echocardiogram in 2007 and 2008 noted left ventricular hypertrophy of greater than 55 and stable.

On VA examination in February 2012 stress testing showed heart function between 5 and 7 METs.

Treatment records from private physician Dr. H. dated in May 2012 showed anecho-cardiogram with an ejection fraction (ef) of 0.64 and moderate left ventricular hypertrophy.

In a statement received in February 2015, private physician, Dr. M. indicated that the Veteran's heart disability should be considered 50 percent disabling.

On VA examination in September 2015, the Veteran was diagnosed with hypertrophic cardiomyopathy.  The examination showed left ventricular ejection fraction of 54%, an estimated METs of >5-7, and evidence of cardiac hypertrophy.
In an October 2015 statement, the Veteran alleged that the symptomatology associated with his cardiomyopathy was not accurately reflected in the findings of the VA examiners who had determined his metabolic equivalents (METs) were greater than 5-7.

On VA examination in February 2016, the Veteran reported symptoms of dyspnea, palpitations, chest discomfort, fatigue and dizziness with exertion.  He also reported exertional symptoms related to activities, even taking a shower.  He walked at a pace of approximately 4 mph, a distance of approximately 100 yards (including up one flight of stairs and down another flight of stairs) with no obvious difficulty.  The examiner noted that the Veteran's oxygen saturation actually improved from resting baseline of 99% on RA to 100% on RA after exertion, while his heart rate increased after exertion (as expected with exertion) returning back toward his baseline resting heart rate within a couple of minutes of sitting after exertion.  
Thus, the examiner concluded that while the Veteran subjectively reports symptoms at a low METs level (reports symptoms associated with showering), the physical examination (objective evaluation) demonstrates that the Veteran is currently physically capable of performing METs of at least 5-7.  The examiner also noted that although a civilian cardiologist had advised the Veteran against isometric or heavy exertional exercises due to his report of symptoms with sit-ups, push-ups, and other isometric exercises, and suggested that he limit his exercise program to aerobic low intensity walking, the Veteran was working fulltime in security clearance at another VAMC facility.  The examiner concluded that there is a discrepancy between the METs level at which the Veteran reports having symptoms and the examination findings of what activity level the Veteran is capable of performing.  The examiner also noted that there was no evidence of myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition or infectious heart conditions.  The diagnostic testing showed evidence of cardiac hypertrophy on echocardiogram.  The test also showed left ventricular ejection fraction (LVEF) of 54% and wall motion was normal.

The Veteran has reported that he is not able to perform basic activities of daily living and more strenuous activities, such as yard work, or walk for prolonged periods and therefore, his METs should be estimated at less than 5.  However, on objective examination since 2006, including an interview-based METs test in 2016, examiners have determined that the Veteran is able to perform METs of at least 5-7.  There is no other probative medical evidence of record showing that the Veteran has a METs level below five.  There is also no evidence during the appeal period of more than one episode of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, the Board finds that a rating in excess of 30 percent for cardiomyopathy is not warranted at any time during the appeal period.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's heart disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  To the extent that the Veteran claims to have missed time from work due to his cardiomyopathy; the rating schedule contemplates the effects of disabilities on the veteran's ability to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2016).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2016).  Referral for extraschedular consideration would not be warranted unless the rating criteria did not contemplate his symptoms.  A review of the rating criteria for the appropriate diagnostic code reflects that it considers and includes the Veteran's complaints and pertinent symptoms.  Higher evaluations are provided for greater symptomatology, which the Veteran does not demonstrate.  The Board does not find that there is an exceptional disability picture.  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating for cardiomyopathy is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


